EXHIBIT 1 to SCHEDULE 13D JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13D-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is accurate. Dated:July 10, 2013 GA-GTCO INTERHOLDCO, LLC By: General Atlantic GenPar, L.P., Its managing member By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC GENPAR, L.P. By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC PARTNERS 83, L.P. By: General Atlantic GenPar, L.P., Its general partner By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC PARTNERS 93, L.P. By: General Atlantic GenPar, L.P., Its general partner By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GA-GTCO, US AIV, L.P. By: General Atlantic GenPar, L.P., Its general partner By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GA-GTCO, AIV, L.P. By: General Atlantic GenPar, L.P., Its general partner By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP-W, LLC By: General Atlantic GenPar, L.P., Its manager By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS III, LLC By: General Atlantic LLC, Its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, Its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, Its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPSTAR LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President SCHEDULE A GA Managing Directors Name Business Address Citizenship Steven A. Denning (Chairman) 600 Steamboat Road Greenwich, Connecticut 06830 United States William E. Ford (Chief Executive Officer) 55 East 52nd St., 32nd Floor New York, New York 10055 United States Thomas J. Murphy (Chief Financial Officer) 600 Steamboat Road Greenwich, Connecticut 06830 United States J. Frank Brown (Managing Director and Chief Operating Officer) 55 East 52nd St., 32nd Floor New York, New York 10055 United States John Bernstein 23 Savile Row London W1S 2ET United Kingdom United Kingdom Gabriel Caillaux 23 Savile Row London W1S 2ET United Kingdom United Kingdom Mark F. Dzialga 600 Steamboat Road Greenwich, Connecticut 06830 United States Cory A. Eaves 55 East 52nd St., 32nd Floor New York, New York 10055 United States Martin Escobari Rua Dr. Renato Paes de Barros, 101715Ú andar 04530-001 São Paulo, Brazil Bolivia and Brazil Patricia Hedley 600 Steamboat Road Greenwich, Connecticut 06830 United States David C. Hodgson 55 East 52nd St., 32nd Floor New York, New York 10055 United States Name Business Address Citizenship René M. Kern 55 East 52nd St., 32nd Floor New York, New York 10055 United States Jonathan Korngold 55 East 52nd St., 32nd Floor New York, New York 10055 United States Christopher G. Lanning 55 East 52nd St., 32nd Floor New York, New York 10055 United States Xuesong (Jeff) Leng Suite 5801, 58th Floor Two International Finance Center 8 Finance Street Central, Hong Kong Hong Kong SAR Anton J. Levy 55 East 52nd St., 32nd Floor New York, New York 10055 United States Adrianna C. Ma 55 East 52nd St., 32nd Floor New York, New York 10055 United States Sandeep Naik 17th Floor Express Towers Nariman Point Mumbai 400 021 India United States Andrew C. Pearson 600 Steamboat Road Greenwich, Connecticut 06830 United States Brett B. Rochkind 228 Hamilton Ave. Palo Alto, CA 94301 United States David A. Rosenstein 55 East 52nd St., 32nd Floor New York, New York 10055 United States Philip P. Trahanas 600 Steamboat Road Greenwich, Connecticut 06830 United States
